Case: 20-10762     Document: 00516033740          Page: 1    Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 20-10762                     September 28, 2021
                                                                       Lyle W. Cayce
   Joseph Wayne Hunter,                                                     Clerk


                                                            Plaintiff—Appellant,

                                       versus

   Felicia Pitre, District Clerk of Court of Dallas, County TX; Phoebe
   Bowman, as heir to Billy D. White; Trabian K. Greer; Scott B.
   Prewett; Ben Abbott; Associates, P.L.L.C.; District
   Clerk of Courts,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-1093


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Joseph Wayne Hunter, Texas prisoner # 1981619, moves to appeal in
   forma pauperis (IFP) from the dismissal, under 28 U.S.C. § 1915(e)(2)(B), of
   his civil rights action brought under 42 U.S.C. § 1983. When Hunter filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10762      Document: 00516033740          Page: 2    Date Filed: 09/28/2021




                                    No. 20-10762


   this appeal, he had at least three strikes under § 1915(g). See Hunter v. James,
   717 F. App’x 500, 501 (5th Cir. 2018); Hunter v. Watkins, No. 3:14-CV-1536
   (N.D. Tex. June 6, 2014); Hunter v. Watkins, No. 3:14-CV-1894, (N.D. Tex.
   July 6, 2016) (ultimately dismissing all claims as legally frivolous).
   Accordingly, Hunter is barred from appealing IFP unless he “is under
   imminent danger of serious physical injury.” § 1915(g); see Banos v. O’Guin,
   144 F.3d 883, 885 (5th Cir. 1998). Hunter does not argue, and nothing
   suggests, that he is under any danger of physical injury. Accordingly, we
   apply the bar of § 1915(g).
          Furthermore, Hunter identifies no nonfrivolous issue for appeal. His
   appeal is therefore dismissed as frivolous. See 5th Cir. R. 42.2; Hale
   v. Harrison Cnty. Bd. of Supervisors, 8 F.4th 399, 401 (5th Cir. 2021); Rogers
   v. Boatwright, 709 F.3d 403, 407 (5th Cir. 2013).
          Hunter is reminded that he remains barred by § 1915(g) from
   proceeding IFP in any civil action or appeal unless he is under imminent
   danger of serious physical injury, and he is warned that any pending or future
   frivolous or repetitive filings will subject him to additional sanctions,
   including monetary sanctions and limits on his access to this court and any
   court subject to this court’s jurisdiction. He is directed to review all pending
   matters and move to dismiss any that are frivolous, repetitive, or otherwise
   abusive.
          THREE STRIKES BAR APPLIED; IFP DENIED; APPEAL
   DISMISSED; SANCTION WARNING ISSUED.




                                          2